Citation Nr: 0729669	
Decision Date: 09/20/07    Archive Date: 10/01/07	

DOCKET NO.  02-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for major depression


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefits 
sought.

In April 2005 the Board denied entitlement to service 
connection for major depression.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated in November 2006, the Court 
granted a Joint Motion for Remand filed by the veteran and 
his representative, and the Secretary of VA, and remanded the 
case for further development.

Accordingly, the appeal is REMANDED to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

Initially, the Board notes that the veteran revoked the Texas 
Veterans Commission as his representative in April 2001.  
Communications from the Court have reflected that the veteran 
has new representation.  However, the record does not reflect 
the presence of a duly executed VA Form 21-22 showing that 
the veteran has appointed Ms. Girard-Brady as his duly 
accredited representative.

As indicated in the Joint Motion for Remand, it was indicated 
that when the veteran was examined by VA for psychiatric 
purposes in September 2000, the examination was not based on 
review of the record, as the examiner did not have access to 
the veteran's service medical records and there was no 
indication in the examination report that the examiner had 
reviewed the medical record.  Notation was made that a review 
of those records would have shown that the veteran complained 
of depression in service and had several incidents of 
behavioral problems during service.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  VA should furnish the veteran with a 
VA Form 21-22 so that he may complete and 
return it to VA to affirmatively appoint 
Virginia A. Girard-Brady or someone else 
as his designated representative.

2.  VA should ensure that the 
notification and assistance requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b)(1) (2006), 
are fully complied with and satisfied.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claim.  

3.  The veteran should be afforded a 
psychiatric examination by an appropriate 
specialist for the purpose of determining 
the nature and likely etiology of any 
current psychiatric disorder, 
particularly major depression.  The 
claims file is to be made available to 
the examiner for review and the examiner 
should specifically indicate in the 
report of the examination that he or she 
has reviewed the entire claims folder.  
Following a thorough evaluation, during 
which all indicated tests should be 
performed, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that any psychiatric 
disorder, particularly major depression, 
that is currently present, began during 
service or is related to service in any 
way.  The examiner is requested to 
provide the rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, 
this should be so indicated.

4.  Thereafter, the AMC/RO must 
adjudicate the claim for service 
connection for major depression.  If the 
claim remains denied, VA should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative with an opportunity for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  No action is required of the 
veteran until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



